Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the combination of hydrophobic fumed silica and aluminum oxide as the thickeners in the reply filed on 11/16/2020 is still in force. Additionally, as claims 1-10 were canceled and claim 11 is now the pending independent claim, which requires a mixture of hydrophobic fumed silica, aluminum oxide and hydroxyethyl cellulose thickeners, the election will be updated to require the combination of thickeners of hydrophobic fumed silica, aluminum oxide and hydroxyethyl cellulose.  Based upon examination of this additional new combination of thickeners, only claim 17 is currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Status of Examination
	Claims 11-13, 15, 17 and 20-21 are pending, claim 17 is withdrawn and claims 11-13, 15 and 20-21 are currently under examination.
	Applicant claims an aqueous herbicidal flumioxazin composition that comprises about 30-50% flumioxazin, about 1-4 wt% potassium salt of polyoxyethylene tristyrylphenol phosphate, along with a thickener, such as a combination of 0.1-5.0 wt% hydrophobic fumed silica, 0.1-5.0 wt% aluminum oxide and 0.05-2.0 wt% hydroxyethyl cellulose, as well as an acrylic graft copolymer.  Applicant also claims a method of using the composition to control weeds.
	The claims will be given their broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11-13, 15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1) as applied to claims 1-8 and 20-21, and further in view of McKnight et al. (US 201300123104 A1) and Bussman et al. (US 2008/0274154 A1).
Applicant Claims
The content and scope of the claims was discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kawanaka et al. discloses an aqueous flumioxazin composition that also contains polyoxyethylene polyarylphenol phosphate, such as the potassium salt of polyoxyethylene tristyrylphenol ether phosphate (para abstract, [0053]-[0054], Examples 1-14).  Kawanaka et al. exemplify an amount of flumioxazin of 46.9 wt%, which falls directly between the claimed 30-50% required by claim 11 (Example 23).  Kawanaka et al. also exemplifies the potassium salt of polyoxyethylene tristyrylphenol ether 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Kawanaka et al. teach the flumioxazin composition and method as discussed above, but fails to specifically teach the combination of a hydrophobic fumed silica and aluminum oxide, inclusion of a nonionic acrylic graft copolymer surfactant or that the 
McKnight et al. teach an adjuvant compositions that contain multiple nonionic surfactants, that include polyalkoxylated alkylarylphenol surfactants as well as one or more thickening agents (abstract, para [0008], [0011]).  McKnight et al. exemplifies use of two different inorganic thickeners which include hydrophobic fumed silica and smectite clay (para [0242], [0244]).  Mcknight et al. teaches that smectite clays contain either aluminum oxide or magnesium oxide, making the selection of an aluminum oxide containing smectite clay easily envisaged from the this disclosure (para [0242]).  The adjuvant composition may be mixed with water and one or more pesticide compound to provide a diluted aqueous pesticide composition (para [0308]). McKnight et al. further teach that the composition may contain water soluble polymers which act as deposition aids and reduce spray drift (abstract, para [0083], [0126]).  Specific water soluble polymers useful for this purpose include xanthan gum and hydroxyethyl cellulose (para [0210]-[0211]).
Bussman et al. teach aqueous pesticidal dispersions (abstract). Bussman et al. teaches that providing a combination of an acrylic graft copolymer surfactant along with an alkoxylated polyarylphenol phosphate ester surfactant results in a surprising degree of stabilization of high concentration of lipophilic and/or hydrophobic active materials in an aqueous liquid (abstract, para [0012]).  The acrylic graft copolymer surfactant may be present at 0.1-5 wt% and the alkoxylated polyarylphenol phosphate ester surfactant may be present at 0.1-5 wt% (claim 1).  The composition may contain the preservative 1,2-benzisothiazol-3(2H)-one at 5-60 wt% (claim 1).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McKnight et al., Kawanaka et al. and Bussman et al. because all references are directed to aqueous pesticidal compositions that use some of the same nonionic surfactants and thickeners.  Furthermore, based upon the teachings and example of McKnight et al. of a combination of a hydrophobic fumed silica and an inorganic clay, as well as an aluminum oxide containing clay being easily envisioned from the teachings of McKnight as well as the specific teaching of Kawanaka et al. of the combination of fumed silica and aluminum oxide, it would have been obvious to one of ordinary skill in the art to provide a combination of a hydrophobic fumed silica and aluminum oxide as thickeners.  As McKnight et al. and Kawanaka et al. both teach including fumed silicas and aluminum oxides as thickeners in polyalkoxylated polyarylphenol surfactant containing aqueous pesticidal compositions, one of ordinary skill in the art would have had a reasonable expectation in successfully utilizing a hydrophobic fumed silica and aluminum oxide thickener together in the pesticidal composition of Kawanaka et al. 
	Regarding inclusion of hydroxyethyl cellulose, as Kawanaka et al. prefers the inclusion a mixture of silica/aluminum oxide with a water soluble polymer, such as xanthan gum and McKnight et al. teaches that hydroxyethyl cellulose xanthan are useful for the same purpose of a water soluble deposition aid/spray reduction agent, it would have been obvious to one of ordinary skill in the art to provide hydroxyethyl cellulose in place of the xanthan gum Kawanaka et al. with a reasonable expectation of successfully providing reduction in spray drift (IE via increased viscosity).  
Regarding inclusion of a nonionic acrylic graft copolymer in the composition, it would have been obvious to one of ordinary skill in the art to utilize the acrylic graft copolymer surfactant of Bussman et al. in combination with the alkoxylated polyarylphenol phosphate ester surfactant of Kawanaka et al. in order to provide additional stability to the water insoluble flumioxazin active of Kawanaka et al. Based upon the teachings of Bussman et al., one of ordinary skill in the art would have had a reasonable expectation of success in doing so. 
Regarding the concentrations of flumioxazin, acrylic graft copolymer and alkoxylated polyarylphenol phosphate surfactant, as these amounts suggested by the prior art fall within the amounts required by the claims, a prima facie case necessarily exists.  Regarding the concentration of thickener, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  More specifically, while Kawanaka et al. teach the percentage as total weight of combined thickener and in w/v%, when considering that w/w% will be approximately the same as w/v% when the majority of the composition is water such as the aqueous flumioxazin compositions as claimed, the percentage of total thickener provides substantial overlap with the total thickener as claimed in claim 15.  Furthermore, when dividing the total amount of thickener into three equal amounts for the three thickeners suggested by Kawanaka et al. and McKnight et al., the individual amounts of each thickener would fall within the individual percentages required by claim 15.  Additionally, the amounts of the thickener are result effective variables that would have been obvious over routine optimization of their concentrations until the desired viscosity and resulting stability and drift reduction was achieved therewith.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
	The cancelation of claims 1-10 and the dependence of claims 20-21 on amended claim 11 has rendered the former 102 rejection of claims 1-8 and 20-21 and the former 103 rejection over Kawanaka and McKnight of claims 1-8, 10 and 20-21 moot.  Thus, the aforementioned 102 and 103 rejections are hereby withdrawn.
	Applicant traverses the 103 rejection of claims 1-14 and 19-22 as unpatentable over Kawanaka in view of McKnight and Bussman by asserting that Applicant has demonstrated unexpected results over the prior art and points to Tables 9-11 of the specification that compare the storage stability of compositions 1-3.  Applicant further asserts that even though Bussman teach that a combination of a nonionic acrylic graft copolymer surfactant an alkoxylated polyarylphenol phosphate ester surfactant stabilizes some recited actives, there is no indication that this combination would stabilize flumioxazin.  These lines of reasoning were not found persuasive.
	Regarding the unexpected results, to effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  In the instant scenario, Applicant has elected a combination of thickeners that involves hydrophobic fumed silica and aluminum oxide and which is claimed in the pending claims under examination, but the tested compositions utilize hydrophilic fumed silica and aluminum oxide.  As the claims are not commensurate in scope with the tested composition, for at least this reason, the results are not sufficient to overcome the prima facie case of obviousness set forth above.  Regarding the argument pertaining to Bussman, Bussman is not limited to providing increased stability to the actives Applicant has specifically listed in the response.  Indeed, Bussman states the invention relates to enhancing stability by providing “surfactant systems for relatively lipophilic and/or hydrophobic materials…dispersed in lipophobic and/or hydrophilic liquids” (para [0002]).  Thus, increased stability of aqueous dispersion of the low water soluble flumioxazin by addition of nonionic acrylic graft copolymer surfactant to an alkoxylated polyarylphenol phosphate ester surfactant would have been expected based on the teachings of Bussman et al.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699